PER CURIAM.
The Administrator of the Wage and Hour Division issued a subpoena duces tecum, under the provisions of the Fair Labor Standards Act of 1938, 29 U.S.C.A. § 201 et seq., against Cudahy Packing Company of Louisiana, Ltd., requiring it to appear before a designated representative in New Orleans, at a time and place fixed, to testify and produce certain documents relative to the wages paid their employees and the hours worked during the period from October 24, 1938 to March 23,, 1940.
The packing company declined to comply and a proceeding was brought in the United States ’ District Court for the Eastern District of Louisiana to compel obedience to the subpoena. After an extended hearing, the Court entered judgment compelling obedience to the order, with certain exceptions as to some of the records called for. This appeal followed.
There is no doubt the administrator had authority to issue the subpoena and the Court had jurisdiction to enforce it. W. “Blondie” Graham v. Federal Tender Board No. 1, 5 Cir., 118 F.2d 8; President of United States v. Skeen and Duncan, 5 Cir., 118 F.2d 58, both decided by us March 4, 1941.
No error appearing from the record, the judgment is affirmed.